Citation Nr: 1639598	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-45 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Appellant served on active duty from October 1968 to October 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Appellant testified at a Board hearing before the undersigned.  A transcript is included in the claims file.  The Board remanded the appeal in December 2011 and April 2015.


FINDING OF FACT

For his service from October 1968 to October 1970, the Appellant received an undesirable discharge under other than honorable conditions, which was the result of willful and persistent misconduct.


CONCLUSION OF LAW

The character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), (18), 5107, 5303(b) (West 2014); 38 C.F.R. §§ 3.12, 3.354(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Dennis v. Nicholson, 21 Vet App 18 (2007).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Appellant's service personnel and treatment records, VA medical records, and service department records regarding his discharge have been obtained.

Moreover, the agency of original jurisdiction substantially complied with the Board's December 2011 and April 2015 remand instructions by issuing the Appellant the February 2012 notice letter; obtaining the Appellant's service personnel and treatment records; obtaining the only VA treatment records available, dated from October 2008 to March 2009; attempting to obtain any other VA treatment records since October 1970, issuing an April 2013 Formal Finding of the Unavailability of such records, and notifying the Appellant of such attempts in an  April 2012 letter; and obtaining the decisions as to the Appellant's applications for Correction of Military Records and copies of all documentation developed in association with the determinations from the Army Board for Correction of Military Records (ABCMR).  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Appellant in adjudicating this appeal.  

II.  Analysis

VA pension, compensation, or dependency and indemnity benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (18); 38 C.F.R. § 3.12(a).  A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense is not considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Appellant's appeal must be denied.

As reflected in his DD Form 214 (Report of Transfer or Discharge), the Appellant was discharged in October 1970 under other than honorable conditions; an October 1970 "Review of Discharge Memorandum" signed by the Appellant, reflects that he was issued an "undesirable discharge" from service.  In November 1970 the Appellant applied for VA compensation benefits.  In March 1971, a VA RO made an administrative decision that the Appellant's discharge was the result of his own willful and persistent misconduct, and that his discharge from service in October 1970 was considered under dishonorable conditions and therefore was a bar to the payment of VA benefits; in a March 1971 rating decision, the Appellant's claim for benefits was denied on this basis.  A December 1972 Memorandum from the ABCMR reflects that, following examination and consideration of the Appellant's application and records, the ABCMR determined that insufficient evidence had been presented to indicate probable material error or injustice in the Veteran's discharge, and the Appellant's application for a change in the character of such discharge had been denied. 

In October 2008, the Appellant again applied for VA benefits, and the RO in November 2008 again denied the claim on the basis that the Appellant's character of discharge was a bar to payment of benefits.  The Appellant appealed this character of discharge determination.

The record does not reflect, and the Appellant has not asserted, that he was insane at the time of committing any offense causing his discharge.  See 38 U.S.C.A. §  5303(b); 38 C.F.R. §§ 3.12(b), 3.354(a).  Rather, as reflected in his February 2009 notice of disagreement, other written statements, and August 2011 testimony before the Board, the Appellant asserts that the character of his discharge was changed to honorable in the late 1980s or early to mid-1990s.  He further asserts that he had documentation of such change, but that, after submitting it to VA when applying for a job, the document was not returned, and he no longer has it.  

The only evidence submitted by the Appellant in support of his assertion of change in character of discharge is an October 2007 letter addressed to him from a VA RO stating that VA records show that the character of his discharge from service in October 1970 was "Under Honorable Conditions."  However, this notation in the October 2007 VA letter is uncorroborated by any documentation of record, and, rather, is contradicted by it.  

In a May 2009 response to an inquiry regarding any discharge upgrade information, the National Personnel Records Center stated that documents in the Appellant's record indicated that both the Army Discharge Review Board and ABCMR had denied the Appellant's request for discharge upgrade and correction of military records.   

The record further reflects that the Appellant petitioned the ABCMR three times since 2005 to change the character of his discharge, and each time his petition was denied.  In the December 2005 ABCMR Record of Proceedings regarding the Appellant's case, under the heading "CONSIDERATION OF EVIDENCE," paragraphs 4 through 6 read as follows:

4.  The applicant's service records reveal a disciplinary history that includes his acceptance of nonjudicial punishment (NJP) under the provisions of Article 15 of the Uniform Code of Military Justice (UCMJ) on the following nine separate occasions for the offenses indicated: on 25 January 1969, for unlawfully striking a fellow Soldier; on 22 May 1969, for disobeying an [sic] lawful order by a superior non-commissioned officer; on 8 July 1969, for disobeying an [sic] lawful order by a superior non-commissioned officer; on 11 Match 1970, for willfully and unlawfully mutilating, with intent to alter, a Military Identification Card, and for failure to go at the time prescribed to his appointed place of duty; on 30 March 1970, for unlawfully striking a fellow Soldier; on 30 March 1970, for being disrespectful towards a commissioned officer; on 14 April 1970, for wrongfully appropriating a M151A1 1/4 ton truck; on 24 June 1970, for failure to go at the time prescribed to his appointed place of duty, for disobeying a lawful  order from his superior non-commissioned officer, and for wrongfully appearing at physical training formation in his fatigue jacket and without a T-shirt [applicant appealed the punishment and his appeal was denied on 8 July 1970]; and on 4 September 1970, for failure to go at the time prescribed to his appointed place of duty.

5.  On 14 May 1969, a summary court-martial convicted the applicant for being absent without leave (AWOL) for the period 2 May 1969 through 6 May 1969.  The resultant sentence included confinement at hard labor for six months [suspended], forfeiture of $73.00 per month for one month, and reduction to the rank of private/pay grade E-1.

6.  Item 44 (Time Lost) of the applicant's DA Form 20 (Enlisted Qualification Record) shows that he was AWOL for the period 2 May 1969 through 5 May 1969 and was confined for the period 22 May 1969 through 8 June 1969.

The ABCMR further noted that, on September 1970 neuropsychiatric examination in connection with his discharge, "[t]he examining medical officer found the applicant was not mentally defective and his behavior was not due to emotional problems of a neurotic or psychotic nature, but rather was the result of deeply ingrained defects in the development of his personality, attitudes, and traits of character," and that the Appellant's "DD Form 214 shows that he was discharged on 18 October 1970, under the provisions of Army Regulation 635-212, for unfitness and issued an Undesirable Discharge Certificate with service characterized as under other than honorable conditions."

The ABCMR noted the Appellant's contention that, previously, "his discharge was
upgraded to an honorable discharge and [that he] wishe[d] to receive a copy of his upgraded discharge, but that, "[c]ontrary to the applicant's contention, there is no evidence in his records and the applicant did not submit any evidence that shows his undesirable discharge was upgraded to an honorable discharge," and "that on 1 July 1971, the [Army Discharge Review Board] reviewed and determined that his discharge was proper; therefore, [it] denied his appeal for an upgrade."  The ABCMR thus made the following conclusions:

4.  Based on this record of indiscipline, the applicant's service clearly does not meet the standards of acceptable conduct and performance of duty for Army personnel.  Additionally, his service is deemed unsatisfactory in view of his bad conduct which consists of eight counseling sessions, nine nonjudicial punishments and one summary courtmartial conviction.  Therefore, he is not entitled to either a general or an honorable discharge.

5.  The type of discharge directed and the reason for discharge was appropriate considering all of the facts of the case.

In October 2006, the ACBMR again considered the Appellant's request for a change in his character of discharge and again denied it.  Rather, the ACBMR recommended that the Appellant's service records be changed to correctly reflect the length of his period of service from October 1968 to October 1970, which had previously been incorrectly listed as 2 years, 11 months, and 3 days; this change is reflected in a DD Form 215 (Correction to DD Form 214) dated in November 2006.

In August 2009, the ABCMR again responded to a request of the Appellant to change his character of discharge, stating that the Appellant was "not eligible for further reconsideration by" the ABCMR, and that "a review of his records did not reveal the existence of a clemency discharge, therefore the [ABCMR was] unable to provide [him] with a copy of the requested document."

The Appellant's service records are consistent with the evidence noted in the December 2005 ABCMR Record of Proceedings, and the Appellant has not asserted otherwise.  Thus, the record reflects that the Appellant's October 1970 undesirable discharge under other than honorable conditions for unfitness was the result of willful and persistent misconduct resulting in eight counseling sessions, nine nonjudicial punishments, and one summary courtmartial conviction between January 1969 and September 1970.  Furthermore, despite the Appellant's assertion to the contrary, the evidence reflects that he has never received a correction or change to his original character of discharge from his service department, and that, rather, his petition for such has been repeatedly denied.

Therefore, a preponderance of the evidence supports a finding that the Appellant's discharge from service in October 1970 was because of willful and persistent misconduct, and is thus considered to have been issued under dishonorable conditions.  Accordingly, the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits, and his appeal must be denied. 


ORDER

The character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits, and the appeal is denied.



____________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


